DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 6/8/21. Claim 1 is amended. The rejection of claim 1 over Kim is withdrawn; however a new rejection is made over Kim in view of Lee. Claim 17 is added. Claims 1-17 are pending and are rejected finally for the reasons provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 6,855,458) in view of Lee (US 2009/0068565) and as evidenced by Fan et al. (“Highly Fluorinated Interphases …”).


Regarding claims 1 and 8, Kim teaches a non-aqueous electrolyte for a secondary battery, and a secondary battery, comprising an electrolyte salt, a first solvent, and a second solvent (abstract).
Kim teaches that the salt is included at a concentration from 0.7M to 2.0 M (column 3 lines 33-34).
Further regarding claims 1 and 8, and with regard to claims 4, 5, 11, and 12, Kim teaches that the first solvent comprises dimethyl carbonate (column 3 line 8), and the second solvent is fluorobenzene (column 3 lines 14-15).
With further regard to claims 1 and 8, and with regard to claims 3 and 10, Kim teaches that the salt is a lithium salt (column 3 lines 31-33).

With regard to the limitations of claims 1 and 8 concerning the solubility of the salt in the first and second solvents, the examiner finds that since Kim teaches the claimed solvents and a lithium salt, the claimed solubility is inherent. It has been held that products of identical chemical composition can not have mutually exclusive properties. MPEP 2112.01 II

With further regard to the limitations of claims 1 and 8, and with regard to claims 6, 7, 13, and 14, concerning the free solvent and coordination solvent, and peak area ratio of the free solvent, since Kim teaches the claimed lithium salt and first solvent, i.e. DMC, the amount of free solvent of Kim is inherently the same as claimed. It has been held that products of identical chemical composition can not have mutually exclusive properties. MPEP 2112.01 II
Furthermore, Fan teaches that the amount of free solvent as determined by Raman spectroscopy has a direct relationship with the salt concentration (Figure S3).


Lee teaches a non-aqueous electrolyte for a secondary battery including a solvent mixture which may include, for example, DMC, MA, EA, and fluorobenzene or trifluorotoluene ([0034], [0035], [0040]). Lee teaches that the mixture ratio can be controlled in accordance with a desirable battery performance ([0032]).
Lee further teaches that the electrolyte has a viscosity of 0.5 cP to 3.02 cP in order to balance cell resistance and ionization of Li salts ([0041]). The examiner notes that centipoise, or cP, is an equivalent measure to millipascal-second, or mPa-s.
It would have been obvious to the skilled artisan at the time of the invention to control the mixture ratio of Kim such as suggested by Lee in order to obtain an electrolyte viscosity in the desired amount. Further, it would have been obvious to the skilled artisan at the time of the invention to determine the workable or optimum electrolyte viscosity such as suggested by Lee in the electrolyte of Kim. It has been held that it is not inventive to discover optimum or workable ranges by routine experimentation. MPEP 2144.05 II A 

Regarding claims 2 and 9, Kim teaches the lithium salt of claims 1 and 8 in a concentration of 0.7M to 2.0M. The examiner takes note of the fact that the prior art range overlaps the claimed range of 1.7 M to 3.0M. Absent any more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05

Regarding claim 15, the battery of Kim is a lithium ion battery (column 2 lines 52-60).
As for claim 16, Kim teaches providing the electrolyte to a membrane electrode assembly (see, e.g., column 3 lines 53-65).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee as evidenced by Fan as applied to claim 1 above, and further in view of Yamamoto et al. (US 2013/0022879).
The teachings of Kim, Lee, and Fan as discussed above are incorporated herein.
Kim in view of Lee teaches the electrolyte of claim 1. It is noted that Lee teaches that the second solvent may be, for example, fluorobenzene or trifluorotoluene ([0040]). Kim in view of Lee fails to teach specifically that the second solvent is trifluorotoluene.
Yamamoto teaches a nonaqueous electrolyte for a secondary battery (abstract). Yamamoto further teaches that the electrolyte includes a first solvent such as DMC and a second solvent such as trifluorotoluene (Table 2).
Yamamoto teaches that the inclusion of a benzotrifluoride solvent is desirable in order to suppress side reactions such as decomposition of the electrolyte solution ([0102]).
It would have been to the person having ordinary skill in the art at the time of the invention to use trifluorotoluene as the second solvent in the battery of Kim in view of Lee such as suggested by Yamamoto in order to suppress side reactions in the electrolyte.

Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive.
On page 5 of the Remarks, Applicant argues that Kim fails to suggest the claimed electrolyte viscosity. The examiner finds that this newly added limitation is obvious over Lee for the reasons provided above.
On page 6 of the Remarks, Applicant argues that the claimed viscosity range produces unexpected results. Applicant presents data in Table 1 to support this assertion. After reviewing the data, the examiner does not find any evidence of unexpected results based on the viscosity.


As for the arguments concerning claim 17, the claim is found to be obvious for the reasons provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/Primary Examiner, Art Unit 1729